Title: From Thomas Jefferson to Thomas Pinckney, 27 November 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Germantown Nov. 27. 1793.

My last letters to you were of the 11th. and 14th. of Sep. since which I have received yours of July 5. 8. Aug. 1. 15. 27. 28. The fever which at that time had given alarm in Philadelphia, became afterwards far more destructive than had been apprehended, and continued much longer, from the uncommon drought and warmth of the autumn. On the 1st. day of this month the President and heads of the departments assembled here. On that day also began the first rains which had fallen for some months. They were copious, and from that moment the infection ceased, no new subject took it, and those before infected either died or got well, so that the disease terminated most suddenly. The inhabitants who had left the city, are now all returned, and business going on again as briskly as ever. The President will be established there in about a week: at which time Congress is to meet.
Our negociations with the NorthWestern Indians have completely failed, so that war must settle our difference. We expected nothing else, and had gone into the negociations only to prove to all our citizens that peace was unattainable on terms which any one of them would admit.
You have probably heard of a great misunderstanding between Mr. Genet and us. On the meeting of Congress it will be made public. But as the details of it are lengthy, I must refer for them to my next letter when possibly I may be able to send you the whole correspondence in print. We have kept it merely personal, convinced his nation will disapprove him. To them we have with the utmost assiduity given every proof of inviolate attachment. We wish to hear from you on the subject of M. de la Fayette, tho we know that circumstances do not admit sanguine hopes.
The copper by the Pigou, and the Mohawk is received. Our coinage of silver has been delayed by Mr. Coxe’s inability to give the security required by law.
I shall write to you again immediately after the meeting of Congress. I have the honor to be with sentiments of great esteem & respect Dear Sir Your friend & servt

Th: Jefferson

 